                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 GAZMEN GJINI,                         :
                                       :                     PRISONER
        Petitioner,                    :               No. 3:17-CV-662 (VLB)
                                       :
        v.                             :
                                       :                    July 8, 2019
 WARDEN STEPHEN FAUCHER,               :
                                       :
        Respondent.                    :
                                       :
                                       :

     MEMORANDUM OF DECISION DENYING § 2254 APPLICATION FOR WRIT OF
                          HABEAS CORPUS

       The Petitioner, Gazmen Gjini, an inmate currently confined at Corrigan-

Radgowski Correctional Center in Uncasvillle, Connecticut, brings this action pro

se for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He challenges his 2013

Connecticut state court conviction for possession of a narcotic substance with

intent to sell on two grounds: (1) he was denied a hearing pursuant to Franks v.

Delaware in violation of his Fourth Amendment right to be free of unreasonable

search and seizure and (2) his conviction for possession of a narcotic substance

with the intent to sell is not supported by legally sufficient evidence. For the

following reasons, the Application is denied.


I.     Standard of Review
       A district court may only entertain a petition for a writ of habeas corpus

challenging a state court conviction if custody of the petitioner violates the

Constitution or federal law. 28 U.S.C. § 2254(a). If a state court has rejected a



                                           1
petitioner’s claim on its merits, federal courts cannot issue a writ of habeas corpus

unless the state proceedings either:


                   (1) resulted in a decision that was contrary to, or
             involved an unreasonable application of, clearly
             established Federal law, as determined by the Supreme
             Court of the United States; or

                   (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Further, a petitioner must exhaust his remedies in state court

unless there is no available state process or circumstances render the state

process ineffective to protect his rights. 28 U.S.C. § 2254(b)(1).

      “State-court decisions are measured against this Court's precedents as of

‘the time the state court renders its decision.’” Cullen v. Pinholster, 563 U.S. 170,

182 (2011) (quoting Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003)). A decision is

“‘contrary to’ clearly established federal law . . . if ‘the state court arrives at a

conclusion opposite to that reached by [the Supreme] Court on a question of law

or if the state court decides a case differently than [the Supreme] Court has on a

set of materially indistinguishable facts.” Davis v. Grant, 532 F.3d 132, 140 (2d Cir.

2008) (quoting Williams v. Taylor, 529 U.S. 362, 412-13 (2000)). “The inquiry for the

federal habeas court is not whether the state court's application of, or refusal to

extend, the governing law was erroneous, but rather whether it was ‘objectively

unreasonable.’” Davis, 532 F.3d at 140 (quoting Williams, 529 U.S. 408-410). Thus,

federal courts grant a writ of habeas corpus if the state court’s decision “was so

lacking justification that there was an error well understood and comprehended in



                                          2
existing law beyond any possibility of fair-minded disagreement.” Harrington v.

Richter, 562 U.S. 86, 103 (2011).

      Further, a federal court’s review under § 2254 “is limited to the record that

was before the state court that adjudicated the claim on the merits.” Cullen, 563

U.S. at 181. Factual determinations made by a state court are presumptively

correct, and the petitioner may only rebut this presumption by presenting clear and

convincing evidence to the contrary. 28 U.S.C. § 2254(e)(1). These procedural

safeguards protect the autonomy of state criminal proceedings against federal

intrusion. Harrington, 562 U.S. at 103.


II. Factual and Procedural Background
      The Connecticut Appellate Court set forth the following facts leading to the

Petitioner’s surrender:

             In 2009, the Stamford Police Department was
             investigating the defendant for illegal drug related
             activities. . . . The police used a cooperating witness to
             pose as a drug buyer and to purchase illegal drugs from
             the defendant. . . . [O]n June 13, 2009, under the
             supervision and surveillance of the police, the
             cooperating witness met with the defendant at a
             restaurant located on West Main Street in Stamford . . .
             [and] "talked about drugs."

             One week following this initial meeting, . . . the
             cooperating witness contacted the defendant by
             telephone for the purpose of purchasing narcotics from
             him. . . . When the defendant arrived . . . , the cooperating
             witness got into the defendant's automobile, at which
             time she gave the defendant $80 in exchange for slightly
             less than one ounce of cocaine. . . .

             [O]n July 2, 2009, the defendant sold drugs to one or more
             cooperating witnesses. . . . After this interaction, one or
             more police officers observed the defendant drive to his


                                          3
residence, a single family home located at 179 Cedar
Heights Road in Stamford.

      On August 13, 2009, the police obtained an arrest
warrant for the defendant. That day, the police began to
surveil the defendant's residence. The police observed an
automobile that they had observed the defendant driving
during the course of their investigation, a black 2009
Honda Accord with heavily tinted windows, parked in the
driveway. The automobile was registered to Nahile Gjini,
the defendant's mother. The police directed the
cooperating witness to contact the defendant and
arrange to purchase illegal narcotics from him. The
cooperating witness informed the police that she had
arranged for this transaction to take place at
approximately 12:30 p.m., at the restaurant located on
West Main Street in Stamford.

       Shortly thereafter, the police observed the
defendant exit the residence on Cedar Heights Road, get
into the Honda, and drive to the restaurant located on
West Main Street in Stamford, where he previously had
sold narcotics to the cooperating witness. Two police
officers traveling in an unmarked police automobile
followed the defendant as he drove to the restaurant. . . .

       When the defendant arrived, several police
officers, in automobiles with lights and sirens activated,
approached the defendant's automobile in an attempt to
constrain his movement. . . . The defendant quickly sped
away from the scene. . . . Several police officers engaged
the defendant in a high-speed pursuit, but they were
unable to apprehend him. . . .

      Shortly thereafter, two police officers, Christopher
Broems and Steven Perrotta, prepared search warrant
applications covering the defendant's automobile and the
defendant's residence on Cedar Heights Road in
Stamford. . . . [T]he police executed the warrant at the
defendant's residence, where the defendant's mother and
an attorney were present. There were three bedrooms in
the residence: one used by the defendant's mother, one
used by the defendant's brother, and one used by the
defendant. During their search of the defendant's
bedroom, the police found approximately fifty grams of
cocaine in a nightstand. Also in the bedroom, the police

                            4
             found a number of items (including rubber gloves, plastic
             bags, a digital scale, a substance frequently used as a
             cutting agent for drugs and six cell phones) that were
             consistent with the illegal sale of narcotics. The police
             found approximately $13,000 in the residence, a large
             portion of which was found concealed in a bathroom that
             was located near the defendant's bedroom.

                   [O]n August 18, 2009, the defendant, facing arrest
             under two warrants, turned himself in to the police.

State v. Gjini, 130 A.3d 286, 298-99 (Conn. App. Ct. 2015).

      On March 26, 2013, the Petitioner filed a pretrial motion for a hearing

pursuant to Franks v. Delaware. Id. at 291 n.6. The Petitioner argued that the

affidavit supporting Officers Broem and Perrotta’s application for a search warrant

contained false and misleading statements. Id. at 292. Namely, the Petitioner

contested the averments in paragraph two that he was “currently on probation”

and in paragraph four that Broem observed him driving directly from the July 2,

2009 transaction to 179 Cedar Heights Road. Id. After conducting a hearing, the

trial court concluded that even without the information contained in paragraphs

two and four, “an independent, detached magistrate could find probable cause for

the search of 179 Cedar Heights Road.” Id. at 294.

      On May 3, 2013, a jury convicted the Petitioner of selling narcotics in

violation of Connecticut General Statutes Section 21a-277(a), engaging police in

pursuit in violation of Section 14-223(b), and possessing a narcotic substance with

the intent to sell in violation of Section 21a-277(a). [Dkt. 10 (Am. Appl. Writ of

Habeas Corpus) at 2]. On July 2, 2013, the trial court imposed a total effective

sentence of 10 years of incarceration. [Dkt. 17 (Resp’t’s Mem.) at 3].




                                         5
      On direct appeal of his conviction, the Petitioner challenged (1) the trial

court’s ruling on the Franks hearing motion and (2) the sufficiency of the evidence

supporting the jury verdict—the same grounds raised in his present application.

[Dkt. 17-1 (Brief of Def.-Apellant)]. On December 29, 2015, the Connecticut

Appellate Court affirmed the trial court’s ruling on the Franks hearing motion,

stating that the affidavit set forth facts

             upon which a magistrate reasonably could infer that the
             defendant was present in the subject residence when he
             agreed to sell narcotics and exited the subject residence,
             with the narcotics, and drove directly to the agreed upon
             sale location. . . . Although it is not a necessary inference,
             it would be reasonable for a magistrate to infer, based on
             the facts in the affidavit that the defendant was selling
             drugs out of his residence, that he stored narcotics and
             other evidence related to the sale of narcotics in his
             residence, rather than in an automobile that was
             registered to a third party.

                    It is significant, as well, that the facts surrounding
             the defendant's attempted sale of narcotics to the
             cooperating witness occurred on the same day that the
             police applied for the search warrant for the residence. . .
             . It was reasonable to infer that a drug dealer, such as the
             defendant, likely maintained an inventory of the drugs
             that he sold, instrumentalities related to the sale of
             narcotics, and records related to his narcotics sales, and
             that such contraband would have been present in the
             residence from which the defendant attempted to sell
             narcotics to the cooperating witness earlier that very day.


Gjini, 130 A.3d at 289-291. The Appellate Court further concluded that the state

presented sufficient evidence during trial to support a constructive possession

conviction, including evidence that the Petitioner resided at 179 Cedar Heights

Road, that the bedroom in which the cocaine was found belonged to him, and that

he was engaged drug transactions throughout the summer of 2009. Id. at 301-02.

                                             6
      The Petitioner then sought review by the Connecticut Supreme Court. On

March 30, 2016, the state supreme court denied his application. State v. Gjini, 134

A.3d 621 (Conn. 2016). On July 26, 3016, the Petitioner initiated a state habeas

corpus proceeding for ineffective assistance of counsel, which remains pending.

Gjini v. Comm’r of Corr., No. CV16-4008249-S (Super. Ct., Jud. Dist. of Tolland).

      On April 21, 2017, the Petitioner filed the present application for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254.


III. Discussion

      The Petitioner asserts two grounds for relief in the instant action: (1) “[t]he

unconstitutional and/or improper state court denial of the trial defendant’s motion

for a hearing under Franks v. Delaware, 438 U.S. 154 (1978)” in violation of the

Fourth, Fifth and Fourteenth Amendments and (2) “the unconstitutional and/or

improper state court failure to dismiss charges of possession of narcotics with

intent to sell and/or ruling that the petitioner was in physical control of the house

or apartment dwelling where the unconstitutional search and seizure was executed

and where narcotics and money were found” in violation of the Fifth and Fourteenth

Amendments. [Dkt. 10 at 9, 11 & Attach. 1, 2].


      A.     Denial of Franks Hearing

      “[W]here the defendant makes a substantial preliminary showing that a false

statement knowingly and intentionally, or with reckless disregard for the truth, was

included by the affiant in the warrant affidavit, and if the allegedly false statement

is necessary to the finding of probable cause, the Fourth Amendment requires that

a hearing be held at the defendant’s request.” Franks v. Delaware, 438 U.S. 154,

                                          7
155-56 (1978). Petitioner claims that the trial court incorrectly denied his motion for

a Franks hearing in violation of the Fourth Amendment, as applied to the states by

the Fourteenth Amendment. [Dkt. 10-1 at 1]. Specifically, the petitioner contends

Officers Broem and Perrota intentionally or with reckless disregard for the truth,

made false statements, such that there was no probable cause for the search of

179 Cedar Heights Road. [Dkt 10-1 (Attach. 1) at 2]. The Petitioner asserts that,

therefore, evidence found in the residence should have been excluded at trial. Id.

The Respondent argues that the Petitioner’s Fourth Amendment claim “is barred

under Stone v. Powell.” [Dkt. 17 at 9-13].

      In Stone v. Powell, the Supreme Court held that “where the State has

provided an opportunity for full and fair litigation of a Fourth Amendment claim, a

state prisoner may not be granted federal habeas corpus relief on the ground that

evidence obtained in an unconstitutional search or seizure was introduced at his

trial.” 428 U.S. 465, 494. The exclusion at trial of evidence collected in violation of

the Fourth Amendment “is not calculated to redress the injury to the privacy of the

victim of the search or seizure,” but to remove the incentive for law enforcement

to violate the Fourth Amendment. Id. at 484. On collateral review, the deterrent

effect of the exclusionary rule is attenuated and outweighed by the societal cost of

excluding highly-probative physical evidence from criminal proceedings. Id. at 489-

494. Thus, a petitioner seeking habeas corpus relief under 28 U.S.C. §2254 for a

Fourth Amendment violation must first demonstrate that the state did not provide

an opportunity for full and fair litigation the claim. Id. at 494.




                                             8
      A petitioner is denied a full and fair opportunity to litigate a claim where (1)

the state failed to provide any corrective process for the Fourth Amendment claim

or (2) the petitioner is precluded from using the state-provided process by an

unconscionable breakdown in the process. Capellan v. Riley, 975 F.2d 67, 70 (2d

Cir. 1992). The state court procedures may be adequate even if the state court

decided the issue erroneously. See id. at 71. An “unconscionable breakdown” must

be so serious that no state court has conducted a reasoned inquiry into the relevant

questions of fact and law. Id.; St. Louis v. Erfe, 2016 U.S. Dist. LEXIS 50185, at *32-

33 (D. Conn. Apr. 14, 2016) (holding that disagreement with ruling was not

breakdown in corrective process); see also Cappiello v. Hoke, 698 F. Supp. 1042,

1050 (E.D.N.Y. 1988) (citing Gates v. Henderson, 568 F.2d 830, 840 (2d Cir. 1977))

(indicating that unconscionable breakdown must “call into question whether a

conviction is obtained pursuant to those fundamental notions of due process that

are at the heart of a civilized society” and giving examples like mob violence,

bribery, knowing use of perjured testimony, or torture).

      Here, the Petitioner availed himself of a corrective procedure provided by the

State of Connecticut when he filed a motion for a Franks hearing on March 26, 2013

and a supplemental motion on April 16, 2013. See Gjini, 130 A.3d at 291 n.6. As

evinced by the judge’s detailed reasoning in his ruling from the bench, the trial

court thoroughly considered the contents of the warrant affidavit and the

arguments in the motion. Id. at 293-94. Based on that consideration, the judge

found that there were sufficient facts in the warrant affidavit, absent the false

information,   to   support   a   finding       of   probable   cause.   Id.   at   297.



                                            9
Petitioner then appealed the trial court’s decision and received a full review of the

merits. See Gjini, 130 A.3d at 296-99. The Appellate Court affirmed the decision of

the trial court. Id.

       The Petitioner does not contend that he was precluded from utilizing the

state’s corrective procedure, but that “[t]he state prosecutor conceded that

portions of Paragraph Two of the search warrant was [sic] ‘inaccurate.’ . . .

However, the state court (Judge Hudock) denied the petitioner’s application/motion

in all respects.” [Dkt. 10-1 at 2-3]. Thus, Petitioner seems to argue that based on

the prosecutor’s admissions, the state court should have granted his motion for a

Franks hearing. Considering Petitioner’s pro se status, the Court interprets this as

an argument that the failure to do so constituted an unconscionable breakdown in

the State’s corrective. See Capellan, 975 F.2d at 70.

       This argument fails because circumstances surrounding the trial court and

appellate court rulings do not constitute an unconscionable breakdown in the

State’s corrective process. First, the Court concludes that the trial court and

subsequently the Connecticut Appellate Court thoroughly and appropriately

applied the law in denying Petitioner’s motions for a Franks hearing because the

admittedly inaccurate statements in the affidavit were not necessary to a finding of

probable cause. See State v. Ferguson, 796 A.2d 1118, 1138 (Conn. 2002) (affirming

denial of Franks hearing where remaining unchallenged allegations were sufficient

for probable cause). They thus conducted a reasoned inquiry into the relevant

questions of fact and law. See Capellan, 975 F.2d at 71.




                                         10
      Even if the trial court erroneously denied Petitioner’s motions for a Franks

hearing, this Court still could not find that an unconscionable breakdown of the

corrective process occurred. See id. The Petitioner received the full and fair state

process without any allegation of outside interference or improper conduct that

“calls into question whether [his] conviction [was] obtained pursuant to those

fundamental notions of due process.” See Capellan, 975 F.2d at 71. Petitioner’s

disagreement with the outcome does not establish an unconscionable breakdown.

St. Louis, 2016 U.S. Dist. LEXIS 50185, at *32-33 (finding State of Connecticut

provided full and fair opportunity to litigate Fourth Amendment claims where

defendant’s motions to suppress and for Franks hearing were denied).

Accordingly, this Court cannot grant federal habeas corpus relief to the Petitioner

on the basis of his Fourth Amendment claim. Stone, 428 U.S. at 494.


      B.     Sufficiency of Evidence
      The Court construes the Petitioner’s second ground as a claim under the

due process clause of the Fourteenth Amendment that his conviction was not

supported by evidence necessary to convince a trier of fact of the Petitioner’s guilt

beyond a reasonable doubt. In particular, the Petitioner asserts that his conviction

for possession of a narcotic substance was not supported by evidence of any

narcotics on his person or in his vehicle nor by any evidence that he resided in or

exercised control over 179 Cedar Heights Road where narcotics were found.1 [Dkt.




1
 The Petitioner also argues that “[t]herefore, no probable cause existed to issue a
search warrant at that specific address.” [Dkt. 10 Attach. 2]. As explained above,
                                         11
10 Attach. 2]. The Respondent argues that the Connecticut Appellate Court

reasonably applied the applicable federal law as laid out in Jackson v. Virginia

when it held that a reasonable jury could conclude that the Petitioner exercised

dominion and control over the cocaine found in the bedroom. [Dkt. 17 at 21-26].

      A § 2254 petitioner challenging the sufficiency of the evidence supporting

his conviction must overcome “two layers of judicial deference.” Coleman v.

Johnson, 566 U.S. 650, 651 (2012); see also Garbutt v. Conway, 668 F.3d 79, 81 (2d.

Cir. 2012) (“We review collateral challenges to the sufficiency of the evidence

supporting a state-court jury's verdict under a doubly deferential standard of

review.”). First, as explained above, the federal court must defer to the state court

decision unless it “was contrary to, or involved an unreasonable application of,

clearly established Federal law.” 28 U.S.C. § 2254(d); Coleman, 562 U.S. at 651

(holding that an erroneous decision may still be objectively reasonable). Second,

the federal court must defer to the jury’s conviction by drawing all permissible

inferences in favor of the prosecution. Dixon v. Miller, 293 F.3d 74, 81 (2d Cir. 2002).

In other words, the court considers “whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

443 U.S. 307, 319 (1979). The prosecution’s case may be based entirely on

circumstantial evidence and “need not refute every possible hypothesis

supporting a defendant’s innocence.” Id.




this Court cannot review the Petitioner’s claims related to probable cause for the
search warrant.
                                          12
      Here, the Petitioner must show that no rational factfinder could have found

beyond a reasonable doubt that Petitioner possessed the cocaine discovered at

179 Cedar Heights Road and that the jury’s and appellate court’s determination to

the contrary was objectively unreasonable. Jackson, 443 U.S. at 319; Davis, 532

F.3d at 140. Section 21a-277, the statute Petitioner was convicted under, requires

that the defendant (1) possessed narcotics and (2) intended to sell such narcotics

to another person. Gjini, 130 A.3d at 299. The Petitioner does not assert any claim

regarding his intent nor did he on direct appeal. Thus, the only issue exhausted for

federal review is the sufficiency of evidence supporting the possession element.

Picard v. Connor, 404 U.S. 270, 275 (1971) (holding federal habeas corpus claims

must first “be fairly presented to the state courts”).

      A defendant may constructively possess something even though he has no

physical contact with it or legal title to it. State v. Williams, 956 A.2d 1176, 1184

(Conn. App. 2008). To illegally possess a drug under Connecticut law, a defendant

must know the substance in question is a drug, know of the substance’s presence,

and exercise dominion and control over the substance. Id. at 1183. Knowledge and

control may be proved circumstantially and are more easily shown if the defendant

has exclusive possession of the area in which the drugs are discovered. Id.

However, in situations where possession of the area is non-exclusive, the

prosecution must produce incriminating statements or circumstances to support

the inference that the defendant knew of the presence of narcotics and had control

over them. Id. Such evidence must show “a compelling correlation between the

actions of a defendant prior to arrest and the conclusion of dominion and control,”



                                          13
not merely “a temporal and spatial nexus” between the defendant and the

contraband. State v. Billie, 2 A.3d 1034, 1040-41 (Conn. App. 2010). Constructive

possession of items in a residence is bolstered by the low likelihood of potential

possession by co-occupants. See State v. Goodrum, 665 A.2d 159, 163 (Conn. App.

1995) (finding brother’s testimony that paper bag containing drugs did not belong

to him supports inference of constructive possession where brother and defendant

were only keyholders to apartment).

      Although fair-minded jurists could have reached a different outcome, the

Connecticut Appellate Court was objectively reasonable in its conclusion that the

Petitioner knew of and controlled the fifty grams of cocaine found in the residence.

A rational factfinder could readily infer that the Petitioner resided at 179 Cedar

Heights Road. This inference was supported by testimony that police officers had

observed the Petitioner entering and leaving the single-family residence multiple

times over the course of the summer, that the Petitioner’s address on file with the

Department of Motor Vehicles was 179 Cedar Heights Road, and that the Petitioner

drove to drug transactions in a black Honda Accord registered under his mother’s

name to 179 Cedar Heights Road. Gjini, 130 A.3d at 301.

      While the Petitioner’s presence in the residence alone would establish only

a temporal and spatial nexus between the Petitioner and the cocaine, the court’s

finding that the bedroom containing the cocaine belonged to the Petitioner rather

than another occupant bolsters a constructive possession charge. Compare State

v. Nova, 129 A.3d 146, 154-55 (Conn. App. 2015) (rejecting state’s argument that

defendant’s frequent visits to shared apartment where drugs, drug paraphernalia,



                                        14
and two documents bearing his name were found demonstrated constructive

possession), with State v. Baldwin, 509 A.2d 76, 79 (Conn. App. 1986) (finding

conflicting evidence regarding residency and possession sufficient for jury to

convict defendant for possession of drugs discovered in one bedroom with photos

of him and drug paraphernalia in shared kitchen). The state appellate court found

there were three bedrooms in the residence: one used by the Petitioner’s mother,

one by his brother, and one by the Petitioner. Gjini, 130 A.3d at 290. It then

determined that the cocaine was found in the Petitioner’s bedroom. Id. at 290-91.

These determinations were corroborated not only by an envelope addressed to the

Petitioner found in the bedroom in question, but also by the statement of the

Petitioner’s mother, Nahile Gjini, that one of the other bedrooms was hers and by

Officer Perrota’s testimony that the remaining bedroom belonged to the

Petitioner’s brother because it contained “personal items that had [the brother’s]

name” and was not “messy” or “lived in.” Gjini, 130 A.3d at 301-02; Goodrum, 665

A.2d at 163. Testimony from another police officer indicated that the Petitioner’s

brother had not been seen at the residence during the course of the summer. [Dkt

17-6 (Tr. Apr. 30, 2013) at 181]. Taken as a whole, the testimony at trial was

sufficient for a reasonable jury to infer that the cocaine was found in the

Petitioner’s room and conclude that he was more likely than other occupants to

possess the contraband. See Baldwin, 509 A.2d at 79.

      Moreover, the Petitioner’s documented involvement in drug transactions

showed a compelling correlation between his actions and the conclusion that he

knew of and exercised dominion and control over the cocaine in the residence. See



                                       15
e.g., State v. Frazier, 665 A.2d 142, 149 (Conn. App. 1995) (finding constructive

possession of drugs supported by defendant’s sale of drugs to informant two

weeks earlier); cf. Nova, 129 A.3d at 155-56 (finding defendant’s presence in

residence did not indicate knowledge or control of drugs therein where evidence

of defendant’s involvement in prior drug transaction was weak). The state

produced evidence that the Petitioner sold cocaine to one or more cooperating

witnesses between June and August of 2009. Gjini, 130 A.2d at 289-90. Officers

observed the defendant driving from 179 Cedar Heights Road to a planned drug

transaction on the same day that the search of the residence was conducted. Id. at

301. Although the transaction was not completed, the Petitioner’s flight from the

scene when approached by police supports a reasonable factfinder’s conclusion

that the Petitioner constructively possessed drugs. See Frazier, 665 A.2d at 149

(finding that providing a false name to police officers was incriminating

circumstance). Overall, the state presented sufficient evidence of incriminating

circumstances for a rational factfinder to conclude that the Petitioner

constructively possessed the cocaine in 179 Cedar Heights Road even though he

was not the only occupant. Gjini, 130 A.2d at 289-90.

      The Court recognizes that a reasonable factfinder may have determined that

there was not enough evidence to connect Petitioner to the bedroom where the

cocaine was discovered—no witness testified to seeing the Petitioner inside the

bedroom in question, and the empty envelope was the only item inside the

bedroom readily linked to him. [Dkt. 17-1 at 25]. But Petitioner has not shown that,

viewing the evidence presented in the light most favorable to the prosecution, no



                                        16
rational trier of fact could have found the that Petitioner was in constructive

possession of the cocaine. Even further, Petitioner has not shown that the

Connecticut Appellate Court was objectively unreasonable in holding that

sufficient evidence existed. Accordingly, the Court denies the Petitioner’s

application for a writ of habeas corpus on the ground of insufficient evidence.


IV. Conclusion
      For the foregoing reasons, the Court denies Petitioner’s § 2254 Application

for a Writ of Habeas Corpus. The Petitioner has not made a substantial showing of

the denial of a constitutional right. Thus, an appeal of this order would not be taken

in good faith and a certificate of appealability will not issue. The Clerk is directed

to close the case.


                                              IT IS SO ORDERED.

                                              ____/s/_________________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge




Dated at Hartford, Connecticut this 8th day of July, 2019.




                                         17
